Martin, J.
This action was for the partition of a farm situated in the town of Lysander, Onondaga county, H. Y. The defense was that the defendant Charlotte M. Tator was at the commencement of the action the sole owner of the premises in question. On the trial the court so found. The evidence was sufficient to justify such finding. The court properly dismissed the plaintiff’s complaint on the merits. Hone of the exceptions in the case disclose any error that requires a reversal of the judgment. Judgment affirmed, with costs. All concur.